


Exhibit 10.1

 

 

THIS NOTE (THE “SECURITIES”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR QUALIFIED UNDER THE SECURITIES OR BLUE SKY LAW
OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF, IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION, OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO HYDRON
TECHNOLOGIES THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT OR THE SECURITIES
OR BLUE SKY LAW OF ANY APPLICABLE STATE IS AVAILABLE.

 

NOTE

 

Principal Amount: $40,000.00

Date of this Note: April 9, 2008

 

FOR VALUE RECEIVED, the undersigned, HYDRON TECHNOLOGIES, INC., a New York
corporation having offices at 4400 34TH Street North, Suite F, St. Petersburg,
33714 Florida 33073 (“Maker”), promises to pay to RICHARD BANAKUS (“Holder”), or
registered assigns, the principal amount of FORTY THOUSAND DOLLARS AND NO CENTS
($40,000.00), on the earlier of (i) ninety (90) days from the date above, or
(ii) the date of closing of a transaction with net proceeds payable to Maker
from any debt or equity transaction (the “Maturity Date”), plus interest payable
in cash from the date hereof on the unpaid principal balance at the rate of five
percent (5%) per annum, computed on the basis of the actual number of days
elapsed and a year of 360 days.

 

 

1.

Payments and Prepayments.

 

1.1       Principal and interest shall be paid to Holder at the address set
forth in the books and records of the Maker or such other place as the Holder
hereof from time to time shall designate in writing to Maker.

 

1.2       Interest shall commence to accrue as of the date of this Note and
shall be payable on the Maturity Date. Principal and interest shall be paid on
the Maturity Date in cash in lawful money of the United States of America.

 

2.         Events of Default. It is expressly agreed that the entire principal
amount of this Note, together with all accrued interest thereon, shall
immediately become due and payable (without demand for payment, notice of
nonpayment, presentment, notice of dishonor, protest, notice of protest, or any
other notice, all of which are hereby expressly waived by Maker) upon the
happening of any of the following events:

 

--------------------------------------------------------------------------------




(i)        the entry of a decree or order by the court having jurisdiction in
the premises adjudging Maker a bankrupt or insolvent, or approving as properly
filed a petition seeking arrangement, adjudgment or composition of or in respect
of Maker under the Federal Bankruptcy Code or any other applicable Federal or
state law, or appointing a receiver, liquidator, assignee, or trustee,
sequestrator (or other similar official) of Maker, or of any part of its
property, and the continuance of any such decree or order unstayed and in effect
for a period of thirty (30) consecutive days; or

 

(ii)       the institution by Maker of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of the petition or answer
or consent by it to the filing of any such petition or answer or consent seeking
relief under the Federal Bankruptcy Code or any other applicable Federal or
state law or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of Maker or any part of its property, or the making by it of
an assignment for the benefit of the creditors, or the admission by it in
writing of its inability to pay its debts generally as they come due; or

 

(iii)      the sale of all or substantially all of Maker’s properties and
assets; or

 

(iv)      a default by Maker in any payment of principal of or interest on any
other obligation for money borrowed (or on any obligation under conditional sale
or other title retention agreement or on any obligation secured by purchase
money mortgage or on any obligation under notes payable or drafts accepted
representing extensions of credit but excluding deposits) beyond any period of
grace provided with respect thereto, or defaults in the performance of any other
agreement under which any such obligation is created (or if any other event of
default under any such agreement shall occur and be continuing) if the effect of
such event or default is to cause, or to permit the creditor or creditors of
such obligation (or a trustee on behalf of such creditor or creditors) to cause,
such obligations to become due prior to its stated maturity.

 

3.         Default Rate. Upon an Event of Default or on the Maturity Date, the
unpaid indebtedness then evidenced by this Note shall thereafter bear interest
at the rate of eighteen percent (18%) per annum (the “Default Rate”).

 

4.         Waiver And Consent. Maker: (a) waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold Maker liable with respect to the Loan;
and (b) waives any right to immunity from any such action or proceeding and
waives any immunity or exemption of any property, wherever located, from
garnishment, levy, execution, seizure or attachment prior to or in execution of
judgment, or sale under execution or other process for the collection of debts.

 

2

--------------------------------------------------------------------------------




5.         Costs, Indemnities And Expenses. Maker agrees to pay all filing fees
and similar charges and all costs incurred by Holder in collecting or securing
or attempting to collect or secure the Loan and such right shall extend beyond
the entry of a final, non-appealable judgment of a court of competent
jurisdiction (“Final Judgment”) including attorneys’ fees, whether or not
involving litigation and/or appellate, administrative or bankruptcy proceedings.
Such entitlement or attorneys’ fees shall not merge with the entry of a Final
Judgment and shall continue post-judgment unless and/or until any and all
indebtedness due Holder is fully satisfied. Maker agrees to pay any documentary
stamp taxes, intangible taxes or other taxes (except for federal or Florida
franchise or income taxes based on Holder’s net income) which may now or
hereafter apply to this Note or the Loan, and Maker agrees to indemnify and hold
Holder harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred. Maker agrees to pay Holder any and all attorneys’ and
paralegals’ fees at all pre-trial, trial and appellate levels in respect of any
litigation or collection efforts based hereon, or arising out of, or related
hereto whether, under or in connection with this Note and/or any agreement
contemplated to be executed in conjunction herewith, or any course of conduct,
course of dealing, statements (whether verbal or written) or actions of any
party.

 

6.         Holder Representations. By accepting this Note, Holder represents to
Maker that:

 

(i)        Holder understands that (x) the Note has not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities or “blue sky” laws (collectively, “securities laws”) pursuant to
applicable exemptions and (y) without registration under the Securities Act, the
Note may not be sold, pledged, hypothecated or otherwise transferred at any time
whatsoever, except upon delivery to the Maker of an opinion of counsel
satisfactory to the Maker and its counsel that registration is not required for
such transfer or the submission to the Maker of such other evidence as may be
satisfactory to the Maker and its counsel to the effect that any such transfer
will not be in violation of the securities laws or any rule or regulation
promulgated thereunder;

 

(ii)       this Note, insofar as it may be considered a “security” under the
Securities Act of 1933, as amended, has been acquired by Holder for his own
account, for investment only, and not with a view to distribution, or in
connection with a public offering or public sale of securities; and

 

 

7.

Miscellaneous.

 

7.1       Governing Law; Venue. This Note shall be governed by, and construed
and enforced in accordance with the laws of the State of Florida, without giving
effect to the principles of conflicts of law thereof. Agreed upon venue, to the
extent permitted by law, shall be Broward County, Florida. Each party consents
to the jurisdiction of the federal courts of the United States located in the
Southern District of the State of Florida and the state courts of the State of
Florida located in Broward County, Florida.

 

3

--------------------------------------------------------------------------------




7.2       Time of the Essence. Time shall be of the essence with respect to the
terms of this Note. This Note cannot be changed or modified orally.

 

7.3       Interpretation. The term “Holder” shall be deemed to include any
subsequent holder(s) of this Note. Whenever used in this Note, the term “person”
means any individual, firm, corporation, trust or other organization or
association or other enterprise or any governmental or political subdivision,
agency, department or instrumentality thereof. Whenever used in this Note, words
in the singular include the plural, words in the plural include the singular,
and pronouns of any gender include the other genders, all as may be appropriate.
Captions and paragraph headings in this Note are for convenience only and shall
not affect its interpretation.

 

7.4       Invalidity. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent that
Maker may lawfully waive any law that would otherwise invalidate any provision
of this Note, Maker hereby waives the same, to the end that this Note shall be
valid and binding and enforceable against it in accordance with all of its
terms.

 

7.5       Prepayment Permitted. This Note may be prepaid in whole or in part at
any time without penalty. Except as otherwise required by law or by the
provisions of this Note, payments received by Holder hereunder shall be applied
first against expenses and indemnities, next against interest accrued on the
Loan, and next in reduction of the outstanding principal balance of the Loan,
except that during the continuance of any Event of Default, Holder may apply
such payments in any order of priority determined by Holder in its exclusive
judgment. Maker shall receive credit on payments after clearance.

 

7.6       Notices. Except as otherwise required by the provisions of this Note,
any notice required to be given to Maker shall be deemed sufficient if made
personally or if mailed, postage prepaid, to such Maker’s address as it appears
in this Note (or, if none appears, to any address for Maker then registered in
Holder’s records).

 

7.7       Benefit. All of the terms of this Note shall inure to the benefit of
Holder and its heirs, executors, administrators, personal representatives,
successors and assigns, and shall be binding upon Maker and its successors and
assigns, jointly and severally.

 

7.8       Use of Proceeds of Loan. THE MONEY RECEIVED BY MAKER IN EXCHANGE FOR
THIS NOTE IS BEING USED FOR A BUSINESS OR COMMERCIAL PURPOSE.

 

4

--------------------------------------------------------------------------------




7.9       No Waiver. No failure on the part of the Holder to exercise, and no
delay in the exercise of any right, remedy or power hereunder or under any
document or agreement executed in connection herewith shall operate as a waiver
hereof or thereof nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder or thereunder preclude any other or future
exercise of any other right, remedy or power.

 

7.10     Change, Modification or Waiver. This Note may not be changed or
modified orally, nor may any right or provision hereof be waived orally, but in
each instance only by an instrument in writing signed by the party against which
enforcement of such change, modification or waiver is sought.

 

7.11     No Usury. In the event, Holder, in enforcing its rights hereunder
determines that charges and fees incurred in connection with this Note may,
under the applicable laws relating to usury, cause the interest rate herein to
exceed the maximum rate allowed by law, then such interest shall be recalculated
and any excess over the maximum interest permitted by such laws shall be
credited to the then outstanding principal amount of the Note to reduce said
balance by the amount of such excess. It is the intent of the Holder that the
Maker, under no circumstance, shall be required to pay, nor shall the Holder be
entitled to collect, any interest that is in excess of the maximum rate
permitted under the applicable laws relative to usury.

 

7.12     Waiver of Trial by Jury. THE MAKER AND THE HOLDER WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY
WAY CONNECTED TO THIS NOTE.

 

7.13     Assignment. This Note may be negotiated, endorsed, assigned,
transferred and/or pledged subject to compliance with the requirements of
applicable federal and state securities law by delivery of the original Note,
together with the completed Assignment in the form attached as Exhibit A;
provided, however, that this Note may be transferred without the consent of
Maker at any time following the Maturity Date. This Note shall be binding upon
Maker and Maker’s successors and assigns.

 

5

--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, Maker has duly executed this Note as of the date
first written above.

 

MAKER:

 

HYDRON TECHNOLOGIES, INC.,

a New York corporation

 

 

 

By:

/s/ Ronald J. Saul

 

Name:

Ronald J. Saul

 

Title:

Authorized Person

 

6

--------------------------------------------------------------------------------




EXHIBIT A

 

FORM OF

ASSIGNMENT

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfer unto
_________________________________________________ the within Note and all rights
thereunder, hereby irrevocably authorizing the Company to transfer said Note on
the books of the Company, with full power of substitution in the premises.

 

Dated: ______________________________

 

Signature: ___________________________

 

Print Name: __________________________

 

A-1

--------------------------------------------------------------------------------